Dissenting opinion.
Spencer, J.
I understand the admitted facts in this case to be,
1. That Pipes had obtained a final judgment against Parks.
2. That after said judgment had become final, Pipes sold one-half interest in it to Brigham.
3. That after having sold said interest to Brigham, Pipes brought an hypothecary action in his own name against Nosworthy, to enforce said judgment as a judicial mortgage against certain property in his hands. Brigham was no party to this suit, and is not shown to have in any way sanctioned' or authorized it.
4. Whilst this hypothecary suit of Pipes v. Nosworthy was pending, Brigham transferred his half interest in the judgment of Pipes v. Parks, to R. B. Todd.
5. Todd was in no way party to the suit of Pipes v. Nosworthy.
6. There was judgment in favor of Pipes against Nosworthy, subjecting the land to the judicial mortgage.
7. Execution having issued, Nosworthy’s land was seized, and about to be sold under this decree, when Todd filed a third oppo*275sition claiming that he was owner of one-half the judgment of Pipes v. Parks, and entitled to one-half the proceeds of the mortgaged property about to be sold, which he prayed to have paid over to him.
Among the defences set up against Todd, the only one which this court sustains is that he purchased a litigious right.
in my opinion this ruling is erroneous. Art. 2653, C. C., declares that “ a right is said to be litigious, whenever there exists a suit and contestation on the same.”
What did Todd buy? He bought Brigham’s right and interest in and to the judgment of Pipes v. Parks. Was Brigham’s right in that judgment in contest in the case of Pipes v. Nosworthy? If it was not in contest and litigation in that suit, then it was not litigious. It is the right that must be in contest. It is not sufficient that there be a contest about the thing that is the subject of that right. Now how could Brigham’s right in the judgment be in contest in a suit to which he was neither party nor privy?
If Brigham’s right was the subject of that litigation, he of necessity would have been bound by any decree that might have been rendered therein. Is it not manifest that had there been a judgment against Pipes it would not have been res acljudicata against Brigham,, and that he would have been at perfect liberty to have commenced a suit against Nosworthy in his own name? Indeed, I understand my brethren to hold in this case that the judgment in Pipes v. Nos-worthy is not the thing adjudged as to Todd or Brigham either, and that although Todd cannot maintain this suit, they reserve Brigham’s rights to assert the same pretensions.
If I am the owner in common with “ B.” of a piece of property, and “A.” brings suit aginst “ B.” for that property — to which suit I am a stranger ■ — ■ is my right to that property in contest ?
And if pending that suit, I sell my right to “ C.” does he acquire a litigious right? How can aright be litigious, when the pending suit cannot affect it ?.
If Brigham had been party or privy to the suit of Pipes v. Nos-worthy, then Todd’s purchase would have been vicious.
When we look at the logical consequences of the decision in this case, its error becomes manifest.
*276¡Under its operation, my property may be rendered virtually inalienable, by proceedings to which I am a stranger, and of which I am perhaps ignorant.
All that would be necessary to effect this result will be for “A.” and “B.” to get up a litigation between themselves, touching their rights thereon- — however unfounded — and as long as they are pleased to keep up that suit, nobody dares buy from me, under pain of nullity and damages, if a lawyer or court officer, and under serious disabilities if not such officer.
Under this doctrine I may execute my obligation to you for money, and then by getting Tom, Dick or Harry to sue me for its amount on a claim of being its holder, render the obligation in your hands worthless by destroying your liberty to transfer it.
I think this is pushing the doctrine relative to litigious rights too far, and I cannot give it my assent.